Title: To George Washington from Brigadier General William Maxwell, 5–7 June 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Mount Holly [N.J.] 5th[–7] June 1778
                    
                    I imbrace this opertunity to writ to Your Excellency by Major Conway who goes to Camp for sundrys the 4 Regts are in much want of. I have no intiligence from the Enemy that will alter what I sent by way of General Dickeson. They are lying verry still at Coopers Ferry and as far as Coopers creek & bridges where they keep a guard or centrys, in short they give us no opertunity to pick any of them they have a pritty large quantity of Provisions Waggons & Horses over. I forgot we took one man of the 7th Regt some days ago & sent up yesterday. They have setled all their affairs in Town and I am intirely at a loss what should keep them here unless they are in some Treaty with Your Excellency. I am still of the opinion they will not go through this way, yet I can give no good reason why they should not, only their open preperation for it, and the risk they run of loosing a number of Men General Dickeson informs me that there is no flat botd boats at Princes-bay & that he is informed they have left Powles Hook & Fort Washington. I have not been able to get a light Horse yet, which would be much wanted should the enemy move through the Country. I have likewise been much stinted with re[s]pect to Provisions in case I should have been in pursute of the Enemy not being able to get at any time yet more than two days on  hand but mostly from hand to mouth, There is about 450 of the new Leveys come in I do not know what we shall do for want of Haversacks should we March to carry their Provisions their cloathing will not incumber them. Coll Cox has given orders to the first & 2d Regts to get as much cloath from his Agent here as will make them haver⟨sacks⟩ but he says there is no more therefore the 3d & 4th must be served from Camp. The new Leveys are coming in dayly & what adds greatly to the pleasure of their numbers they are fine likely tractable Men I have heard there was some Cartridge boxes at Trenton and has sent for them if they have not been sent away I expect them here to day. I soon altered the plan of Staying with my main body at Borden Town, not so much as halting there, for although it is the most direct road to Amboy, yet as the Bridges near the Delaware or Ferrys is chiefly destroyed, they must now come this way, besides I must have been too far from my bussiness; that was to have an eye on Coopers Ferry.
                    7th June Major Conway left His horse and an alarm hapening put a stop to the forwarding of this as I expected. I think the Major will go on in the morning. The purport of the Alarm was thus on the 5th Inst. between 8 & 9 oclock in the evening a letter with out a signe came directed to Coll Ellice or to me that the greater part of the Army was Marched towards Frankford some time ago & then 300 Saylors was maning the flat-bottomed boats supposed to be going up the River also & that they were to land at Burlington to surprize me I recd the Information at 2 oclock sent of intiligence to General Dickeson immediately and at Break of Day I set off for the black Horse where it was thought they could not prevent the Militia joyning me General Dickeson was with in three Miles of me and his Troops following as fast as possable when he Recd my 2d note that there was no appearance of the Enemy up the river or atempting to cross He then informed me that they were as high as the Buck in Bucks County taking Horses Waggons &Ca &Ca. then we both moved to our former quarters, He sent me 5 horse men. There is no further appearance of their Moving to day than usual save that they repaired the bridge at Coopers Creek last evening.
                    We got only 60 Cartridge Boxes at Trenton. I got the 350 stand of Arms I had the Order for, we have likewise collected about 150 stand more which makes 500 it is thought by the Field Officers we shall want between 3 & 400 stand more with Cartridge Boxes for the 350 stand we had already; I know you informed me that I would get them to the East ward but things may have taken a different Turn since possably we may not go that way, or the Arms may since have arived at Head Quarters. The Arms are all served out and a great many still wants and I have an Acct of Troops coming from different quarters. I have taken upon me to Receive Capt. Andersons Commission and Inclose it he was put under an arest by his Coll he had his good & bad Qualifications and at  his earnest desire to resign it was agreed by all that I should accept of his Commission The Major I hope will set off in the morning. There is two of the 9 months Men joyned me with their Horse and Accoutrements, they expect something extraordinary for their Horse &Ca but I could give them no incouragement till I had Your Excellencys orders I believe several more would equip them selves and Joyn the Brigade had they any encouragement. I am Your Excellencys most Obedt Humble Servant
                    
                        Wm Maxwell
                    
                    
                        N.B. 6 oclock P.M. I have Just now had Intiligence from Woodberry that the Refugees from Billings Port about 200 of them was at Woodberry yesterday and much disfigured the Houses of John Sparks & John Cooper breaking the Windows Starecases &Ca &C. 7 oclock there has been a salute of a number of Cannon to day it is reported that Lord Cornwallis is arived with the Commisioners and a large reinforcement, that France and England have setled Matters and we left to Support our Selves. a Tory Story.
                    
                